UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO (RULE 14D-100) TENDER OFFER STATEMENT PURSUANT TO SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 TENGASCO, INC. (Name of Subject Company) ICN Fund I, LLC (Offeror) (Names of Filing Persons) COMMON STOCK, $0. (Title of Class of Securities) 88033R205 88033R304 (CUSIP Number of Class of Securities) Rodney Giles ICN Fund I, LLC 14511 Falling Creek Drive, Suite 105 Houston, TX 77014 (281) 782-5332 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) with copies to: Brinen & Associates, LLC 7 Dey Street, Suite 1503 New York, NY 10007 United States 212-330-8151 This Amendment No. 1 (this “Amendment”) is filed by ICN Fund I, LLC (“Offeror”). This Amendment amends and supplements the Offer on Schedule TO and the exhibits thereto originally filed by Offeror with the Securities and Exchange Commission (the “SEC”) on June 26, 2015, as previously amended and supplemented on July 21, 2015, August 4, 2015 and August 7, 2015, (as previously amended and supplemented, the “Schedule TO”). The Schedule TO relates to the Offer by Offeror to purchase all of the outstanding voting shares of common stock, par value $0.01 per share (“Common Shares”), of Tengasco Inc., a Delaware corporation (the “Company”), at a price of $0.2736 per share, net to the seller in cash, without interest thereon and less any required withholding taxes, upon the terms and subject to the conditions set forth in the Offer to Purchase, dated June 26, 2015, attached as Exhibit (a)(1)(A) to the Schedule TO (the “Offer to Purchase”), and in the related Form of Letter of Transmittal attached as Exhibit (a)(1)(B) to the Schedule TO (the “Letter of Transmittal”). Reference is made to the Form of Notice of Guaranteed Delivery attached as Exhibit (a)(1)(C) to the Schedule TO (the “Notice of Guaranteed Delivery”), the Form of Letter to Brokers, Dealers, Banks, Trust Companies and Other Nominees attached as Exhibit (a)(1)(D) to the Schedule TO (the “Letter to Brokers”), and the Form of Letter to Clients for Use by Brokers, Dealers, Banks, Trust Companies and Other Nominees attached as Exhibit (a)(1)(E) to the Schedule TO (the “Letter to Clients”). Capitalized terms used in this Amendment but not otherwise defined have the meanings ascribed to them in the Offer. All information set forth in the Offer to Purchase is incorporated by reference to Items 1 through 11 in the Schedule TO, except those items as to which information is specifically provided herein. Items 1 through 11 The Offer to Purchase (and, where indicated parenthetically, the Letter to Brokers and the Letter to Clients) is hereby amended by: The Expiration Date of the Offer has been extended from 11:59 P.M., New York City time, on September 3, 2015, to 11:59 P.M., New York City time, on September 23, 2015. All references in the Offer to Purchase, the Letter of Transmittal, the Notice of Guaranteed Delivery, the Letter to Brokers, and the Letter to Clients to the Expiration Date as 11:59 P.M., New York City time, on September 3, 2015, are hereby amended and restated to refer to the Expiration Date at 11:59 P.M., New York City time, on September 23, 2015. Cover Page Replacing the second header at the top of the cover page to the Offer to Purchase (and the second header at the top of the Letter to Brokers, and the paragraph immediately after the last bullet point in the Letter to Brokers, and the second header at the top of the Letter to Clients, and the third bullet point in the Letter to Clients) with the following: THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 11:59 P.M., NEW YORK CITY TIME ON SEPTEMBER 23, 2015, UNLESS THE OFFER IS FURTHER EXTENDED. Summary Term Sheet Replacing the first sentence of the answer to the question “HOW LONG DO I HAVE TO DECIDE WHETHER TO TENDER MY SHARES IN THE OFFER?” on page 2 of the Offer to Purchase with the following: You have until 11:59 P.M., New York City time, on Thursday, September 23, 2015. Section 1 – “Terms of the Offer; Expiration Date” Replacing the phrase 11:59 P.M., New York City time, on Thursday, September 3, 2015in the Introduction – on page 7 of the Offer to Purchase with the following: 11:59 P.M., New York City time, on Thursday, September 23, 2015. Item 12 Item 12 of the Schedule TO is hereby amended and supplemented to include the following: “(a)(1)(I) Text of Press Release Regarding Offer Issued by Offeror, dated Thursday, September 3, 2015.” * * * After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. ICN FUND I, LLC By: /s/Rodney Giles By: Rodney Giles EXHIBIT INDEX EXHIBIT NO. DOCUMENT (a)(1)(A) Offer to Purchase, dated June 25, 2015. (a)(1)(B) Letter of Transmittal (a)(1)(C) Notice of Guaranteed Delivery. (a)(1)(D) Notice of Guaranteed Delivery. (a)(1)(E) Letter to Clients for Use by Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees. (a)(1)(F) Press Release, issued by ICN Fund I, LLC, dated June 25, 2015. (a)(1)(G) Press Release, issued by ICN Fund I, LLC, dated July 16, 2015. (a)(1)(H) Press Release, Issued by ICN Fund I, LLC, dated August 4, 2015. (a)(1)(I) Text of Press Release Regarding Offer Issued by Offeror, dated Thursday, September 3, 2015. (g) Summary Advertisement as published inThe Wall Street Journalon [PUBLISHED DATE]. (h) None.
